Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to applicant’s amendments and response filed on 11/01/20021.
	
Claim Status:
Amended claims:3, 8- 9,11, 13 23 and 24

Canceled claim: 10

Pending claims: 1-9 and 11-26.
	
	Note: 103 rejection is withdrawn and 101 rejection is maintained.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, and 11-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a process, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for analyzing transactions in a centralized clearing system. 
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
 obtaining a transaction data set from a payment system, entries of the transaction data set including representations of individual transactions of units of value, the representations indicating a sender, a recipient, and a value of a resource transferred from the sender to the recipient;
 converting representations of individual transactions of units of value into representations of trajectories representing a reduced number of units of value, the representations of trajectories composing flow paths of the units of value from origins to destinations; 
 , each of the reduced number representations of trajectories having a weight value as a function of a number of corresponding individual transactions; and 
applying … analysis to the flow network to produce analytics of the transactions in the centralized clearing system.  
The claimed methods simply describe series of steps for analyzing transactions in a centralized clearing system. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting computer-implemented methods/processors, and network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using computer-implemented 
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that 
The analysis above applies to all statutory categories of invention including claims 9, and 23-24. 
 Furthermore, the dependent claims 2-8, 11-22 and 25-26 do not resolve the issues raised in the independent claims. Claims 2-8, 11-22 and 25-26 are directed towards using a coarse graining method for a network analysis to produce analytics of the transactions. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale.
Accordingly, claims 2-8, 11-22 and 25-26 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. 

Response to Arguments

Applicant's arguments filed on 11/01/2021 have been fully considered and they are deemed to be non-persuasive:
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 [Step-2A-Prong one-Prong two-2B].

Examiner respectfully disagrees with applicant’s assertion. Updated claim analysis as a whole including amended features are provided above/again based on the
latest Patent Eligibility Guidance [2019-PEG].
Examiner respectfully disagrees. Applicant’s citation of McRO is non-persuasive because the claims at issue in McRO are readily distinguishable over the instant claims. In McRO, Inc. v BANDAI NAMCO GAMES AMERICA "Accordingly, it is the primary object of this invention to provide a method for automatically . . . producing accurate and realistic lip synchronization and facial expressions in animated characters." Id. at col. 2 ll. 45-50. Essentially, the patents aim to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. This automation is accomplished through rules that are applied to the timed transcript to determine the morph weight outputs. The patents describe many exemplary rule sets that go beyond simply matching single phonemes from the timed transcript with the appropriate morph target. Instead, these rule sets aim to produce more realistic speech by "tak[ing] into consideration the differences in mouth positions for similar phonemes based on context." Id. At col. 10 ll. 6-7. 
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, McRO.
Examiner respectfully disagrees. Step (2A) Prong 1: A method for analyzing transactions in a centralized clearing system and deriving financial information from network media accounts is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions’). As such, the claims include an 

	Step (2A) Prong 2: When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of obtaining transaction data set of transaction unit of value, value,… converting the representation of reduced unit value,… applying course graining method, … applying network flow path for analytics of transactions and at least one via point indicating entities as sender, receiver and unit value of transaction do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims the additional elements do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0038]: server, processor, network interface, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely 
Applicant’s citation of EnFish is non-persuasive because the claims at issue in EnFish are readily distinguishable over the instant claims. In response to the Enfish argument, the claims here are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit decision… that “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” which is “directed to a specific implementation of a solution to a problem in the software arts.”  See also details in re TLI Communication LLC. 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As in the 
Therefore, the claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Applicant argument with respect to the 103 rejection are persuasive and the 103 resections is withdrawn.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Steier et al (US 2005/0222929 A1), discloses method for investigation of financial reporting information
Kaufman et al (US 7,707,091 B1), discloses method for the analysis and Prediction of economic markets.
Green (US 2020/0167769 A1) discloses Ledger Settlement Transaction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691